Case 2:85-cv-04544-DMG-AGR Document 618 Filed 08/07/19 Page 1 of 4 Page ID #:31932




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     JENNY LISETTE FLORES, et al.,           Case No.: CV 85-4544-DMG (AGRx)
12
13           Plaintiffs,
                                             ORDER GRANTING
14                v.                         DEFENDANTS’ APPLICATION
15                                           FOR LEAVE TO FILE EXHIBITS
     WILLIAM P. BARR, Attorney               UNDER SEAL OFFERED IN
16
     General of the United States, et al.,   SUPPORT OF DEFENDANTS’
17                                           OPPOSITION TO PLAINTIFFS’
             Defendants.                     MOTION TO ENFORCE [610]
18
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 618 Filed 08/07/19 Page 2 of 4 Page ID #:31933




 1         On August 2, 2019, Defendants filed an Application for leave to file under
 2   seal certain exhibits offered in support of their Opposition to Plaintiffs’ Motion to
 3   Enforce (“Sealing Application”). [Doc. # 610.] The Sealing Application represents
 4   that the Office of Refugee Resettlement (“ORR”) files that Defendants wish to seal
 5   “contain personally identifiable information and other highly personal information
 6   regarding class members, and in some cases regarding other individuals who are
 7   proposed sponsors of these class members or members of the proposed sponsors’
 8   households.” See Sealing Appl. at 4 [Doc. # 610]. Defendants seek leave to seal
 9   the entirety of these files because, given “the volume of the detailed information
10   provided in these documents, and the intricate nature of this information,
11   Defendants cannot be sure which information, if disclosed, might allow
12   identification of the individuals referenced in the documents, or cause stigma or
13   embarrassment to the individuals referenced in these documents.” See id. at 5.
14   Plaintiffs did not oppose the Sealing Application, and their deadline for doing so
15   has passed. See Initial Standing Order at 9 (“Following service of the ex parte
16   papers by electronic service, fax, or personal service, the moving party shall notify
17   the opposition that opposing papers must be filed no later than twenty-four (24)
18   hours (or one court day) following service . . . .”) [Doc. # 107].
19         For compelling reasons shown, the Court GRANTS Defendants’ Sealing
20   Application. Pursuant to Local Rule 79-5.2.2(c), Defendants shall e-file under seal
21   the following documents within three (3) days of the date of this Order:
22         Exhibit Number             ORR Files Related to Declarant:
23                   1                   M.G.L. [Doc. # 611-1.]
24                   2                   M.Y.R.R. [Doc. # 611-1.]
25                   3                   A.E.V.L. [Doc. # 611-1.]
26                   4                   D.H.M. [Doc. # 611-1.]
27                   5                   J.Q.P. [Doc. # 611-1.]
28                   6                   H.Z.E.R. [Doc. # 611-2.]
                                           -2-
Case 2:85-cv-04544-DMG-AGR Document 618 Filed 08/07/19 Page 3 of 4 Page ID #:31934




 1                       7                        J.N.B. [Doc. # 611-2.]
 2                       8                        D.N.M.A. [Doc. # 611-2.]
 3                       9                        D.J.A.D. [Doc. # 611-2.]
 4                      10                        C.A.A.M. [Doc. # 611-2.]
 5                      11                        K.M.P.R. [Doc. # 611-3.]
 6                      12                        B.M.S.C. [Doc. # 611-3.]
 7                      13                        J.A.P.L. [Doc. # 611-3.]
 8                      14                        H.S.C. [Doc. # 611-3.]
 9                      15                        S.N.N. [Doc. # 611-3.]
10                      16                        M.N.T.E. [Doc. # 611-4.]
11                      17                        J.J.G.A. [Doc. # 611-4.]
12                      18                        L.M.C.N. [Doc. # 611-4.]
13                      19                        I.P.F.D. [Doc. # 611-4.]
14                      20                        R.A.F.S. [Doc. # 611-4.]
15                      21                        A.S.F.O. [Doc. # 611-4.]
16                      22                        D.A.C. [Doc. # 611-5.]
17                      23                        E.E.M.R. [Doc. # 611-5.]
18                      24                        H.M.A.L. [Doc. # 611-6.]
19                      25                        N.E.A.M. [Doc. # 611-6.]
20                      26                        G.N.H.P. [Doc. # 611-6.]
21                      27                        A.Q.N. [Doc. # 611-6.]
22                      28                        E.I.G.M. [Doc. # 611-6.]
23                      29                        C.G.C.A. [Doc. # 611-6.]1
24                      30                        A.S.H.S. [Doc. # 611-6.]
25                      31                        M.G.P.T. [Doc. # 611-7.]
26                      32                        K.D.L. [Doc. # 611-7.]
27
28       1
             Exhibit 29 is missing a cover page. [Doc. # 611-6 at 48–49.]

                                                     -3-
Case 2:85-cv-04544-DMG-AGR Document 618 Filed 08/07/19 Page 4 of 4 Page ID #:31935




 1               33               K.D.G.C. [Doc. # 611-8.]
 2               34               M.A.J. [Doc. # 611-8.]
 3               35               D.M.H. [Doc. # 611-8.]
 4               36               Z.P.M.C. [Doc. # 611-9.]
 5               37               R.F.S.O. [Doc. # 611-9.]
 6               38               H.A.P.C. [Doc. # 611-9.]
 7               39               K.S.M.B. [Doc. # 611-9.]
 8               40               M.U.L. [Doc. # 611-9.]
 9               41               M.A.G.M. [Doc. # 611-9.]
10
11   IT IS SO ORDERED.
12   DATED: August 7, 2019
13
14                                    DOLLY M. GEE
15                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -4-
